Citation Nr: 0831061	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-38 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for a low back disorder.  

2.  Entitlement to service connection for a low back 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty service from December 1961 to 
December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In November 2002, the veteran submitted a claim to reopen 
service connection for a low back disorder (previously denied 
in a final Board decision in July 1998).  The July 2003 RO 
rating decision found that new and material evidence had not 
been receive and denied reopening of a prior denial of claim 
for service connection for a low back disorder.  Notice of 
that decision was issued on July 15, 2003.  The veteran 
submitted a notice of disagreement with the July 2003 
decision denial of reopening that was timely received by VA 
in August 2003.  In October 2006, a statement of the case was 
issued.  The veteran timely submitted a substantive appeal 
(on a VA Form 9) that was dated in October 2006.  

The veteran testified at a videoconference hearing before the 
Board in July 2008.  The undersigned Acting Veterans Law 
Judge presided.  


FINDINGS OF FACT

1.  A Board decision in July 1998 denied service connection 
for a low back disorder, finding that there was no competent 
medical evidence of a relationship between the veteran's 
currently diagnosed low back disability and in-service 
treatment for lumbosacral strain with low back pain.  

2.  Evidence added to the record since the July 1998 Board 
decision that was not previously submitted to agency 
decisionmakers is not cumulative or redundant of the evidence 
of that was record in July 1998, relates to the unestablished 
fact of nexus of current low back disability to in-service 
lumbosacral strain, and raises a reasonable possibility of 
substantiating the claim for service connection for a low 
back disorder.  

3.  The greater weight of the evidence shows that the 
veteran's current low back disability is etiologically 
related to the low back disorder that was manifested during 
service.  


CONCLUSIONS OF LAW

1.  The July 1998 Board decision denial of service connection 
for a low back disorder was final when issued.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2007). 

2.  Evidence received since the July 1998 Board decision is 
new and material, and the claim for service connection for a 
low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2007).  

3.  The criteria are met for service connection for a low 
back disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening and Service Connection for Low Back Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A claim disallowed by the Board is final when issued.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  

In order to reopen a previously and finally disallowed claim, 
new and material evidence must be received.  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is material, "credibility of 
the evidence must be presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Further, evidentiary assertions 
by the appellant must be accepted as true for these purposes, 
except where the evidentiary assertion is inherently 
incredible.  King v. Brown, 5 Vet. App. 19 (1993).  

If new and material evidence has been received, then VA must 
evaluate the merits of the claim, after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

In this case, a July 1998 Board decision denied the veteran's 
claim for service connection for a low back disorder, finding 
that there was no competent medical evidence of a 
relationship between the veteran's currently diagnosed low 
back disability and in-service treatment for lumbosacral 
strain with low back pain.  

In November 2002, the veteran submitted additional evidence 
and requested, in effect, that his claim for service 
connection for a low back disorder be reopened.  A July 2003 
RO rating decision found that new and material evidence had 
not been received and denied reopening of a prior denial of 
claim for service connection for a low back disorder.  Notice 
of that decision was issued on July 15, 2003.  The veteran 
(through his attorney at the time) submitted a notice of 
disagreement with the July 2003 decision denial of reopening 
that was timely received by VA in August 2003.  The next 
procedural step was issuance of a statement of the case.  

A statement of the case was not issued until October 2006.  
Before a statement of the case was issued, rating decisions 
in June 2004, July 2005, and November 2005 continued to find 
that no new and material evidence had been received to reopen 
the claim for service connection for a low back disorder.  In 
light of the NOD that was received in July 2003, the Board 
finds that the veteran's appeal has been pending since the 
July 2003 rating decision.  Accordingly, the last prior 
denial of the veteran's claim was the July 1998 Board 
decision.  

The veteran timely submitted a substantive appeal (on a VA 
Form 9) that was dated in October 2006.  Based on the date of 
the VA Form 9, administrative irregularity with the veteran's 
claims file during the time period for receipt of a timely 
substantive appeal, and in light of the fact that VA has 
recognized the veteran's timely substantive appeal, the Board 
finds that the veteran's substantive appeal was in fact 
timely.  A copy of the substantive appeal (VA Form 9) was 
also received via fax from the veteran's Congressman in 
December 2006.  

Evidence that was of record and considered in the July 1998 
Board decision included the veteran's service treatment 
records, private treatment records dated since March 1969, 
the report of a September 1992 VA compensation examination, 
and the transcript of a Board hearing in April 1997.  The 
service treatment records, as noted in the Board's July 1998 
decision, showed that the veteran was hospitalized during 
service in May 1962 after he had noticed the sudden onset of 
low back pain and the inability to come to a completely erect 
position.  Initially, he was in moderate distress due to low 
back pain, and there was definite muscle spasm and localized 
tenderness over L4-5.  The veteran was treated with injection 
therapy with marked improvement, and was discharged from the 
hospital to light duty.  He was seen on several other 
occasions during service in 1962 and 1963, with at least two 
notations that the lumbosacral strain was "chronic."  The 
report of the veteran's separation examination, however, 
indicates that he was having no back trouble at that time, 
and the examiner at service separation noted no pertinent 
abnormal clinical findings or diagnosis.  

The post-service treatment records showed that the veteran 
sustained injuries to his head, neck, shoulder, and back, 
causing a concussion when an industrial light fell on him at 
work in 1984.  Other records reflected treatment from 1969 to 
1990, primarily for shoulder and neck pain.  In September 
1989, it was reported that the veteran's primary diagnosis 
included chronic cervical and lumbosacral sprain disability 
that began in January 1986.  A treatment note dated in May 
1990 indicated that the veteran was seen for complaints of 
neck and back pain, and no pertinent diagnosis was listed.  
An MRI in 1992 showed advanced spondylitic changes from L3 
through S1, with mild spinal stenosis and large osteophytes, 
but no definite disc herniation was seen.  

On a VA compensation examination in September 1992, 
significant abnormal clinical findings were reported and a 
diagnosis of lumbosacral strain was listed.  The examiner did 
not opine as to the etiology of the lumbosacral strain.  

The veteran testified at a hearing before the Board in April 
1997 and described his duties during service and after 
service.  He also stated that his family doctor treated him 
after service with injection and physical therapy, but that 
he was unable to obtain those treatment records.  The Board 
denied service connection for a low back disorder, finding 
that there was no medical evidence of a causal relationship 
between an injury during service and the current findings of 
degenerative arthritis and lumbosacral strain, and that the 
only evidence of relationship was the veteran's own 
statements and hearing testimony.  

Evidence added to the record since the July 1998 Board 
decision includes private and VA treatment records, and 
medical nexus opinions by the veteran's treating physician in 
April 1999 and by a VA compensation examiner who examined the 
veteran in June 2003.  An April 1999 letter from the private 
physician reflects that the physician had had an opportunity 
to review the veteran's service medical records and his own 
reported medical history, and includes the medical opinion 
that the veteran's currently diagnosed chronic low back 
disability (diagnosed as degenerative disc disease from L3 to 
S1 with stenosis at L3-L4-L5 with osteophytes) resulted from 
the in-service initial low back injury in May 1962.  A later 
letter from the same private physician in February 2002 
states that the veteran had been his patient since 1984.  
That physician concluded that the veteran's lower back 
problem was chronic while he was still in service and that 
his current chronic low back syndrome was the result of his 
initial incident in May 1962.  

The June 2003 VA examiner's report reflects that he reviewed 
the veteran's claims file, recorded the veteran's history and 
current complaints, and clinically examined the veteran, 
including X-ray examination of the spine.  Based upon the 
history and examination, the June 2003 VA examiner offered 
the opinion that the veteran's "current back condition is as 
likely as not due to the veteran's service-connected low back 
injury."  

The veteran again testified before the Board via a 
videoconference hearing in July 2008.  He presented credible 
testimony regarding the circumstances of the treatment for 
his back complaints during service - corroborated by his 
service medical records - as well as the continued effects 
of the back disorder after service.  

For purposes of determining whether the evidence received 
since the Board's July 1998 denial supports reopening of the 
claim, the evidence must be accepted as true, except where 
the evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  There is no basis to find that 
either medical opinion is inherently incredible.  Both 
opinions are favorable to the veteran's claim and clearly 
provide the missing nexus evidence relating his current back 
disability to service.  

This additional competent medical opinion evidence relates to 
the unestablished fact of nexus of current low back 
disability to in-service lumbosacral strain.  Accordingly, 
the Board finds that the new competent medical opinion 
evidence relating the veteran's current low back disability 
to in-service low back disorder and complaints raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for a low back disorder.  Therefore, 
the Board finds that the additional evidence constitutes new 
and material evidence, and the claim is reopened.  

The next step is to proceed to adjudication of the veteran's 
claim on the merits, considering all of the evidence of 
record.  The Board observes that the RO determined that new 
and material evidence had not been presented and declined to 
reopen the veteran's claim.  The United States Court of 
Veterans Appeals has held that the Board has jurisdiction 
over all questions in a matter on an appeal that has been 
properly developed for review.  The Court has further held 
that the question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether, upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single matter for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).  The fact that the RO denied the claim on the 
basis of the lack of new and material evidence does not 
thereby limit the scope of the Board's review of the matter 
on appeal.  Bernard v. Brown, 4 Vet.App. 384, 391-92 (1993).  

The Court held that, although the Board would not be 
jurisdictionally barred from reaching the merits, in 
addressing in its decision a question that had not been 
addressed by the RO, the Board must consider: (1) whether the 
claimant had been given adequate notice of the need to submit 
evidence or argument on that question, (2) whether he had 
been given an opportunity to submit such evidence and 
argument, (3) whether the veteran had been given the 
opportunity to address that question at a hearing and (4), if 
not, whether he would be prejudiced thereby.  Bernard, 4 Vet. 
App. at 394.  

Although the veteran has not been given adequate notice of 
the need to submit evidence or argument on the question of 
service connection on the merits, he did testify on the 
overall service connection question at his hearing and, in 
light of the Board's favorable action in this case, he is not 
prejudiced by the Board's consideration of the case on the 
merits.  

The record shows that the veteran was diagnosed with chronic 
lumbosacral strain during service, having been treated on 
several occasions for similar complaints, including one 
several-day hospitalization.  Although the available 
treatment records after service reflect few low back 
complaints and no relevant treatment for over two decades, 
the veteran has credibly testified that he was treated for 
recurrent low back symptoms and findings after service, 
including with injections, although no records of that 
treatment are available.  In addition, the VA and private 
treatment and examination records since the early 1990's 
clearly show that the veteran now has degenerative joint 
disease of the lumbar spine.  

The Board is aware that the treatment records also show that 
the veteran sustained at least one intercurrent injury to his 
back in the 1980's; however, the veteran's treating 
physician, who has treated him since 1984, has provided a 
competent medical opinion that relates the veteran's current 
low back disability to the low back disability during service 
that was diagnosed as chronic lumbosacral strain.  

In addition, a VA Compensation examiner in June 2003 provided 
an opinion which, although imprecise, can fairly be read to 
reflect that it is his opinion that the veteran's current 
back disability is "as likely as not" due to the back 
disorder shown during service.  Moreover, both the private 
and VA examiners had an opportunity to review the relevant 
medical records, including service medical records, prior to 
rendering their medical opinions.  Thus, the Board accords 
those opinions substantial probative weight.  

Moreover, the record does not contain any unfavorable medical 
opinion suggesting that the veteran's current disorder is not 
related to the low back disorder manifested during service.  
In particular, there is no medical evidence indicating that 
the current back disability resulted solely or even primarily 
due to the intercurrent back injuries.  In this regard, the 
Board observes that the radiological studies in 1992 showed 
advanced arthritic changes, just eight years after the back 
injury in 1984.  

Therefore, affording the veteran the benefit of the doubt, 
the Board concludes that the greater weight of the evidence 
establishes that the veteran's current degenerative joint 
disease of the lumbar spine had its origins during service 
and, accordingly, the criteria for service connection are 
met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The law also requires VA 
to make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2007).  This "duty 
to assist" ordinarily contemplates that VA will help a 
claimant obtain 


records relevant to the claim, whether or not the records are 
in Federal custody.  In this case, in light of the favorable 
action taken herein by the Board, a detailed discussion of 
VA's compliance with those duties is not necessary, and the 
veteran is not prejudiced by the Board's decision on the 
merits.  


ORDER

New and material evidence having been received, service 
connection for a low back disorder is reopened.  

Service connection for a low back disorder is granted.  


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


